—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered May 26, 1994, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant fired a shotgun twice on a city street during an argument with his girlfriend, causing the death of a bystander. Contrary to the defendant’s contention, there is no reasonable view of the evidence that warranted a charge of criminally negligent homicide as a lesser-included offense of manslaughter in the second degree (see, People v Randolph, 81 NY2d 868; People v Cameron, 244 AD2d 350).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.